                 IN THE UNITED STATES MAGISTRATE COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 UNITED STATES OF AMERICA,                   PO 16-5048-BLG-TJC

            Plaintiff,                       Violation No. 6610003
                                             Location Code: M-14
      vs.
                                             ORDER
 RACHAEL M. STEWART,

            Defendant.

      Upon motion of the United States, and good cause appearing,

      IT IS HEREBY ORDERED that the motion to dismiss is GRANTED. (Doc.

6.) The matter is dismissed, with prejudice as fully adjudicated.

      IT IS FURTHER ORDERED that the warrant issued in the above-captioned

case for Rachael M. Stewart shall be QUASHED. The Clerk of Court is directed

to notify the U.S. Marshals Service of this Order immediately.

      DATED this 19th day of February, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                         1
